IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00280-CV

TEXAS A&M UNIVERSITY, DAVE
PARROTT, AND BG JOE RAMIREZ,
                                                             Appellants
v.

GUSTAVO CARAPIA,
                                                             Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 14-002220-CV-272


                                       ORDER


       Appellant’s motion to substitute counsel was filed on November 13, 2014. The

motion does not indicate that a copy was provided to the client in a manner of delivery

authorized by the rule. TEX. R. APP. P. 6.5(b), (d). The Court simply reminds counsel of

that obligation; but because the rule does not require counsel to certify compliance with

that aspect of the rule to the Court, the Court will not deny the motion on that basis.
       Accordingly, the Court grants the motion to substitute Susan M. Watson in place

of Angela V. Colmenero.

                                       PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 20, 2014




Texas A&M University v. Carapia                                                 Page 2